DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the limitation “the external device” does not have a proper antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “the calibration process” does not have a proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 13- is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160005229 A1), and in view of ().
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160005229 A1).

Regarding Claim 13. A terminal apparatus (ABS reciting “An electronic device”, Fig. 1, an electronic device 101), comprising: a memory (Fig. 1 showing a memory 130), and a processor coupled to the memory (Fig. 1 showing processor 120) and configured to perform: 
obtaining an interface underlayer of a space, the interface underlayer including a measurement drawing having direction information and distance information; (¶8 reciting “ The electronic device includes a camera configured to acquire at least one image, and a controller, functionally connected to the camera, configured to determine at least one of a distance or direction between a first node and a second node among a plurality of nodes, each of the plurality of nodes includes at least one image and three-dimensional information associated with at least some of the at least one image, and generate a spatial map that connects the first node and the second node based on at least one of the distance or direction.” ¶189 reciting “The electronic device may determine respective position information of the images, by measuring the distance between two nodes using a depth sensor, an acceleration sensor, PDR, or a distance sensor, such as a laser sensor.” ¶126 reciting “a current position and oriented direction of the electronic devices (e.g., the electronic devices 101, 201, 401) can be displayed along with the 2D map, or on the 2D map.”)
establishing a mapping relationship between the external device and an identification corresponding to the external device marked on the interface underlayer, the identification indicating a physical location of the external device; (¶536 reciting “Referring to FIG. 29A, an electronic device 2901 (for example, the electronic devices 101, 201 and 401 may display, on a display 2906 (for example, the displays 160 and 260), a map image 2910 including a first object area 2921 (for example, an image area corresponding to the first object (for example, a refrigerator)) and a second object area 2922 (for example, an image area corresponding to the second object (for example, a washing machine).” Fig. 29A.)
receiving, from the external device, property information of the external device; (¶146 reciting “The electronic device may receive the attribute information from the external device in response to the request.”)
obtaining an image of a real scene in the space; (¶551 reciting “the electronic device 3201 may determine the position of the object, by determining the object area from an image photographed by the camera aimed in a particular direction, or by aligning the photographed image and the map information.”)
determining that a target object is depicted in the image of the real scene; (¶553 reciting “Referring to FIG. 33A, the electronic device 3201 may recognize that the first object 3221 (for example, a refrigerator), a second object 3222 (for example, a refrigerator 1) and a third object (for example, light 3) are present in the space of interest 3210. For example, the electronic device 3201 may display, on the map image, identification information 3230 of the objects existing in the space of interest 3210.”)
determining target presentation information of the target object according to the property information of the external device; (¶146 reciting “The electronic device may receive the attribute information from the external device in response to the request.” Further, ¶537 reciting “Referring to FIG. 29B, . . . the electronic device 2901 may display, on the display 2906, attribute/relevant information 2931 on the first object.”) and 
displaying, on a display screen corresponding to the terminal apparatus, the image of the real scene together with the target presentation information, the target presentation information being added to the image as an augmented reality (AR) mark at an image location corresponding to the target object. (Fig. 29B)

Regarding Claim 14, Lee discloses The terminal apparatus according to claim 13, wherein the target object is the external device or an object of interest corresponding to the external device. (Figs. 33A and 33B showing the target object is the external device 3221/3222. ¶553 reciting “Referring to FIG. 33A, the electronic device 3201 may recognize that the first object 3221 (for example, a refrigerator), a second object 3222 (for example, a refrigerator 1) and a third object (for example, light 3) are present in the space of interest 3210. For example, the electronic device 3201 may display, on the map image, identification information 3230 of the objects existing in the space of interest 3210.”)

Regarding Claim 15, Lee discloses The terminal apparatus according to claim 13, wherein: 
the property information of the external device includes at least one of characteristics information of the external device, current status information of the external device, record information on the external device, or control options of the external device. (¶146 disclosing the property information of the external device is attribute information. ¶524 reciting “the attribute/relevant information may include at least one among the type of object, model name, size, position, time, type of service, network address, control information (for example, a control method, control signal/data types, a control signal/data, and/or the like), a network address, an identification ID of the product, catalog information, information related to a virtual 3D model and an application, and/or the like.”)

Regarding Claim 16, Lee discloses The terminal apparatus according to claim 13, wherein after displaying the AR mark, the processor is further configured to perform: 
generating a control instruction upon detecting a user operation on the AR mark; and 
sending the control instruction to the external device, the control instruction being configured to instruct the external device to perform a corresponding action. (¶241 reciting “the electronic device may control the external device (or devices controlled by the external device) to perform the image photographing, by transmitting information on images that have not been photographed to the other external devices (for example, the first external electronic device 102, the second external electronic device 104 or the server 106). For example, the electronic device may make an order that allows a robot cleaner to automatically move for photographing, by delivering the corresponding position/direction information (for example, coordinates, directions, angles, and/or the like) to the robot cleaner having a built-in camera. ” ¶554 reciting “Referring to FIG. 33B, for example, the electronic device 3201 may transmit a control signal for the second object 3222. For example, the second object 3222 may perform an operation of blinking a light source 3240, in response to a control signal received from the electronic device 3201. For example, the electronic device 3201 may transmit a control signal for the object selected by the user, among the identification information 3230 of the objects existing in the space of interest 3210, and the object which has received the control signal may perform an operation according to the control signal.”)

Regarding Claim 17, Lee discloses The terminal apparatus according to claim 16, wherein the AR mark is displayed as one or more user interface (UI) items corresponding to one or more control options of the external device, and generating the control instruction comprises: 
upon detecting that the user operation is performed on a UI item having one or more sub-items, updating the AR mark to display the one or more sub-items; (¶543 reciting “Referring to FIG. 31B, the electronic device 2901 may display, in response to the selection, information on the second object on the display 2906. For example, the electronic device 2901 may display, on the display 2906, 3D model information 2950 on the second object. For example, the electronic device 2901 may display, on the display 2906, control information 2960 on the second object.”) and 
upon detecting that the user operation is performed on a UI item or a sub-item corresponding to a control option of the external device, generating the control instruction according to the user operation and the control option.
(¶545 reciting “when the third menu item 2963 is selected, the second object can be remotely controlled via the electronic device 2901 or directly by the external device.”)

Regarding Claim 18, Lee discloses The terminal apparatus according to claim 16, wherein after sending the control instruction, the processor is further configured to perform: 
receiving a feedback information corresponding to the control instruction; (¶544 reciting “a first menu item 2961 for monitoring/displaying operation state of the second object”)
updating the target presentation information according to the feedback message; and 
displaying the updated target presentation information as an updated AR mark.(Figs. 29B and 29C displaying an AR mark 2931 and an updated AR mark 2932)

Regarding Claim 19, Lee discloses The terminal apparatus according to claim 18, wherein: 
when the control instruction corresponds to a write action of adjusting a parameter of the external device, the feedback message includes an execution result indicating whether the corresponding action is executed successfully; (¶554 reciting “Referring to FIG. 33B, for example, the electronic device 3201 may transmit a control signal for the second object 3222. For example, the second object 3222 may perform an operation of blinking a light source 3240, in response to a control signal received from the electronic device 3201. For example, the electronic device 3201 may transmit a control signal for the object selected by the user, among the identification information 3230 of the objects existing in the space of interest 3210, and the object which has received the control signal may perform an operation according to the control signal.”) and 
when the control instruction corresponds to a read action of querying a record of the external device, the feedback message includes a query result. (¶544 reciting “a first menu item 2961 for monitoring/displaying operation state of the second object”)

Regarding Claim 9, Lee discloses The method according to claim 8, wherein performing the calibration process comprises: 
displaying a calibration icon on the image of the real scene at a preset image location, the calibration icon indicating an expected outline of a calibration object; (Fig. 9 showing the guide 930 corresponding to a calibration icon. ¶210 reciting “The guide 930 can be displayed on the preview image 910, or can be displayed so as not to overlap with the preview image 910.” ¶232 reciting “ The guide may display an area that is not photographed on a preview image (display a rectangular area to be photographed, display a center point area for photographing, or display an indicator indicating the direction), or classify an already photographed area and a non-photographed area (e.g., display a color, transparency, and/or the like, in the preview image), or display through a mini-map.”) and 
upon determining that the calibration object included in the image of the real scene matches the expected outline, determining that terminal apparatus is located at a reference point with a reference orientation on the interface underlayer. (¶235 reciting “The guide 1030 may include a first indicator 1032 indicating the direction in which an image is to be photographed, a second indicator 1034 indicating the current photographing direction (e.g., at least one among a camera pointing direction, a center position of the preview image, or a focusing position of the camera), and a third indicator 1036 indicating the direction in which an image is to be photographed after completing the current image photographing.” ¶506 reciting “ the electronic device may compare the position information of the object measured using a positioning sensor (at least one among a Wi-Fi sensor, a Li-Fi sensor, GPS, a camera) with the position on the map, and then may match the compared result to one position on the map.”)

Regarding Claim 10, Lee discloses The method according to claim 9, wherein: 
a location of the reference point and the reference orientation, the calibration icon, and the preset image location are recorded during a process of generating the measurement drawing with a ranging device. (¶219 reciting “ the electronic device may display a pre-stored map according to the execution of a pre-configured application or a function.” ¶220 reciting “ the electronic device may display a third indicator 940 indicating a previous node generated in advance (or the position of the previous node, or a previous photographing position) in a circle of yellow, and may display a fourth indicator 942 indicating the photographing direction at the previous node in a sector of red.” IN addition, ¶177 disclosing the preset image location recorded using a ranging sensor.)

Regarding Claim 11, Lee discloses The method according to claim 8, further comprising: 
determining an expected image location of the external device in the image of the real scene according to the identification of the external device in the interface underlayer and the location and the orientation of the terminal apparatus in the interface underlayer. (¶126 reciting “a current position and oriented direction of the electronic devices (e.g., the electronic devices 101, 201, 401) can be displayed along with the 2D map, or on the 2D map.” ¶209 reciting “The guide 930 may include a third indicator 940 indicating a previous node generated in advance (or the position of the previous node, or a previous photographing position), a fourth indicator 942 indicating a photographing direction at the previous node, and a fifth indicator 944 indicating the displacement direction or path between the nodes.”)

Regarding Claim 12, Lee discloses The method according to claim 11, wherein: 
comparing current image data at the expected image location of the image of the real scene with prestored image data of the external device; and 
upon determining that the current image data does not match the prestored image data, displaying a reminder message indicating that a current location of the external device in the real scene is not consistent with the physical location of the external device recorded in the interface underlayer.(¶227 reciting “only when a similarity is less than a certain threshold value (e.g., 70% proportion of the matching (or mapping)) by comparing the photographed new image and the image of the previous node, the electronic device may create a new node or update the previous node. For example, when the image of the previous node adjacent to the current photographing position and the current photographed image include images (i.e., object images (or object image areas)) for the same object, or image areas (i.e., object areas) corresponding to the object, the electronic device may create a new node, ”. In addition, ¶217 reciting “ when the electronic device photographs an image while moving in the forward/backward direction (or left/right) from the previous node, the electronic device may generate a new node to be displayed on the display, and store additional information associated with the new node (hereinafter, also referred to as additional information of the node).”)

Claim 1, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 2, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 3, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 4, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 5, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 6, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 7, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 8, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611